

117 S1867 ES: COVID–19 Origin Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1867IN THE SENATE OF THE UNITED STATESAN ACTTo require the Director of National Intelligence to declassify information relating to the origin of COVID–19, and for other purposes. 1.Short titleThis Act may be cited as the COVID–19 Origin Act of 2021.2.FindingsCongress makes the following findings:(1)The Department of State released a fact sheet on January 15, 2021, about the Wuhan Institute of Virology (WIV) which stated the following:(A)The U.S. government has reason to believe that several researchers inside the WIV became sick in autumn 2019, before the first identified case of the outbreak, with symptoms consistent with both COVID–19 and common seasonal illnesses..(B)WIV researchers conducted experiments involving RaTG13, the bat coronavirus identified by the WIV in January 2020 as its closest sample to SARS–CoV–2..(C)Despite the WIV presenting itself as a civilian institution, the United States has determined that the WIV has collaborated on publications and secret projects with China's military..(2)Former Director of the Centers for Disease Control and Prevention, Robert Redfield, stated in March 2021 that, the most likely etiology of this pathogen in Wuhan was from a laboratory and noted that, [i]t is not unusual for respiratory pathogens that are being worked on in a laboratory to infect the laboratory worker..(3)Director-General of the World Health Organization Tedros Adhanom Ghebreyesus acknowledged in March 2021 that the Coronavirus Disease 2019 (COVID–19) may have originated in a laboratory and said this hypothesis requires further investigation, potentially with additional missions involving specialist experts..3.Sense of congressIt is the sense of Congress that—(1)identifying the origin of Coronavirus Disease 2019 (COVID–19) is critical for preventing a similar pandemic from occurring in the future;(2)there is reason to believe the COVID–19 pandemic may have originated at the Wuhan Institute of Virology; and(3)the Director of National Intelligence should declassify and make available to the public as much information as possible about the origin of COVID–19 so the United States and like-minded countries can—(A)identify the origin of COVID–19 as expeditiously as possible, and(B)use that information to take all appropriate measures to prevent a similar pandemic from occurring again.4.Declassification of information related to the origin of COVID–19Not later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall—(1)declassify any and all information relating to potential links between the Wuhan Institute of Virology and the origin of the Coronavirus Disease 2019 (COVID–19), including—(A)activities performed by the Wuhan Institute of Virology with or on behalf of the People’s Liberation Army;(B)coronavirus research or other related activities performed at the Wuhan Institute of Virology prior to the outbreak of COVID–19; and(C)researchers at the Wuhan Institute of Virology who fell ill in autumn 2019, including for any such researcher—(i)the researcher’s name;(ii)the researcher’s symptoms;(iii)the date of the onset of the researcher’s symptoms;(iv)the researcher’s role at the Wuhan Institute of Virology;(v)whether the researcher was involved with or exposed to coronavirus research at the Wuhan Institute of Virology;(vi)whether the researcher visited a hospital while they were ill; and(vii)a description of any other actions taken by the researcher that may suggest they were experiencing a serious illness at the time; and(2)submit to Congress an unclassified report that contains—(A)all of the information described under paragraph (1); and(B)only such redactions as the Director determines necessary to protect sources and methods. Passed the Senate May 26, 2021.Secretary